Citation Nr: 1211787	
Decision Date: 04/02/12    Archive Date: 04/11/12

DOCKET NO.  08-10 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina




THE ISSUES

1.  Entitlement to service connection for a claimed bilateral foot disorder.

2.  Whether new and material evidence has been received to reopen the claim of service connection for a claimed skin condition.




REPRESENTATION

Appellant represented by:	The American Legion





ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The Veteran served on active duty from January 1971 to September 1975 and from February 1985 to February 1988.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the RO.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The now reopened claim of service connection for a skin condition and the issue of service connection for a bilateral foot disorder are being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  A February 2004 rating decision declined to reopen the claim of service connection for a skin disorder; the RO notified the Veteran of this decision and apprised him of his appellate rights, but he did file a timely appeal.  

2.  The evidence submitted since the February 2004 rating decision is neither cumulative in nature nor repetitive of information previously addressed at the time of the prior denial and relates to an unestablished fact that tends to raise a reasonable possibility of substantiating the claim.  



CONCLUSION OF LAW

New and material evidence has been received to reopen the claim of service connection for a skin disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The VCAA applies to the instant claim. 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (including as amended effective on May 30, 2008, 73 Fed. Reg. 23353 (Apr. 30, 2008)). 

VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that the notice requirements of the VCAA applied to all 5 elements of a service connection claim (i.e., to include the rating assigned and the effective date of award). 

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that in a claim to reopen, notice to the claimant must include (with some specificity) notice of what is necessary to reopen the claim, as well as notice of what is needed to substantiate the underlying claim. 

The November 2006 letter provided the Veteran with notice of VA's duties to notify and assist him in the development of his claim consistent with the laws and regulations outlined hereinabove.

In this regard, this letter informed the Veteran of the evidence and information necessary to substantiate his claim, the information required of him to enable VA to obtain evidence in support of his claim, and the assistance that VA would provide to obtain information and evidence in support of his claim.  

Consistent with Kent, the Veteran was notified of what type of evidence would be new and material, the basis for the previous denial, and what evidence was needed to substantiate the underlying claim of service connection for a cervical spine disability.  He was also given notice regarding disability ratings, and effective dates of awards. 

The Board also finds that VA has made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate his claims.  38 U.S.C.A. § 5103A (West 2002).  

The Veteran's available service treatment records are associated with his claims file, and VA has obtained all pertinent/identified records that could be obtained.  All evidence constructively of record has been secured. 

The duty to assist by arranging for a VA examination or obtaining a medical opinion does not attach in a claim to reopen unless the claim has been reopened (see 38 C.F.R. § 3.159 (c)(4)(iii) (2011)).


II. New and Material Evidence

Legal Criteria

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 110; 38 C.F.R. § 3.303. 

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d). 

In order to establish service connection for a claimed disability, there must be: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value. Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105.  However, a claim on which there is a final decision may be reopened if new and material evidence is received.  38 U.S.C.A. § 5108.

"New" evidence means existing evidence not previously submitted to agency decisionmakers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a). 

New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003); Justus v. Principi, 3 Vet. App. 510 (1992). 


Analysis

A February 2004 rating decision declined to reopen the Veteran's claim of service connection for a skin condition.  Since a timely appeal was not initiated within a year of the Veteran being notified, the decision is final.  38 U.S.C.A. § 7105 (West 2002).

The evidence that was considered at the time of the February 2004 rating decision consists of the Veteran's service treatment records, the VA treatment records from 2000 to 2003, the private medical records from 1997 to 2007, an internet article on skin disorders, and a newspaper article about Agent Orange still being in Vietnam.

The service treatment records from the Veteran's first period of active duty are silent for skin complaints, findings or diagnosis.  In particular, the enlistment, discharge and separation examinations found no skin abnormality, and the associated medical history reports show the Veteran denied having any skin problems.  

During the Veteran's second period of service, the Veteran was seen on two occasions regarding his skin.  In March 1987, he complained of chaffing on his inner thighs that occurred after running.  On examination, there was a small amount of erythematous skin; the assessment was that of chaffed skin. 

In August 1987, during service, the Veteran was seen with complaints of itching in the pubic area, which was the only symptom.  There were no findings on examination and the assessment was that of "itch."

The VA treatment records showed that the Veteran was seen for a dermatology consult in July 2000 for evaluation of his scalp.  It was noted that he had had a biopsy in April 1996 with a diagnosis of folliculitis decalvans.  He complained of having deep, painful nodules that drained and associated hair loss.  The assessment was that of folliculitis decalvans with evidence of scarring alopecia.  

A March 2001 VA treatment record noted that the Veteran had scalp acne.

The private treatment records include a January 1997 letter from Dr. C.B who noted that the Veteran had been successfully treated for a scalp disease.

A January 2000 letter from Dr. S.M. stated that she had treated the Veteran since 1996 for seborrheic dermatitis and sebaceous cysts on his scalp.  

The September 2003 private treatment records showed that the Veteran was treated for a groin rash that he reported having for 31 years.  The Veteran believed the rash had been present since he served in Vietnam.  It was also noted that he had been previous treated for breakouts on his scalp.  

The assessment was that of post inflammatory hyperpigmentation in the groin that was probably caused by an underlying intertrigo recurrent tinea cruris and folliculitis decalvans of the scalp.  

An internet article addressed serum dioxide, chloracne, and acne in connection with Operation Ranch Hand.

A newspaper article indicated that toxic chemical such as Agent Orange was still present in Vietnam and continued to contaminate the Vietnamese.  

The claim of service connection was not reopened in February 2004 due to a finding that the evidence still failed to provide a link or nexus between a current skin disorder and the Veteran's service.

The evidence added to the record since February 2004 includes VA treatment records dating from 2004 to 2009, private treatment records dating from 1996 to 2007, and a statement from the Veteran's wife.  

The private treatment records show treatment for skin disorders, which the Veteran reported had been ongoing since service.  Notably, a December 2006 private treatment record noted that the Veteran's symptoms of blisters, itching, and burning in relation to intertrigo.  Although it was reported that the Veteran indicated that this had been occurring for 30 years, the physician expressed doubt that this was true.  

In her statement, the Veteran's wife reported that he suffered from chaffed skin from 1985 to 1988, which was chronic candida of the groin area.  This statement is new and material because it provides a basis for linking the development of the claimed skin disorder to the Veteran's period of active service.    

As such, the Board finds that this evidence added to the record since February 2004 is not cumulative in nature or repetitive of information considered in that earlier decision in that it relates to a previously unestablished fact that tends to substantiate the claim.  Consequently, on this record, the Board finds that new and material evidence has been received to reopen the claim of service connection.



ORDER

As new and material evidence has been presented to reopen the claim of service connection for a skin disorder, the appeal to this extent is allowed, subject to further action as discussed hereinbelow.   



REMAND

Additional development is needed in connection with the claim of service connection for a bilateral foot disorder.

The Veteran asserts that his bilateral pes planus was aggravated by his active service.

The applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. 

Although there was no evidence of pes planus during his first period of service, the enlistment examination for the second period of service noted findings of mild, asymptomatic pes planus.  

The Veteran was not given a separation examination, so there is no medical evidence to document whether there was a progression in the disorder, he continues to contend that his pes planus was aggravated during service.  

The post service medical records in 2000 show he had significant pes planus with pronation and plantar fasciitis.  

An August 2004 private medical record also shows that the Veteran reported having a 19 year history of bilateral foot pain extending from the heel to the arch.

Since the evidence suggests that the claimed bilateral foot disorder may have worsened during his service, a VA examination should be scheduled in order to determine the nature and likely etiology of the claimed bilateral foot disorder.

In addition, the Board finds that the Veteran also should be afforded a VA examination in order to ascertain the nature and likely etiology of the claimed skin disorder.  

Accordingly, these remaining matters are REMANDED to the RO for the following action:

1.  The RO should take appropriate steps to contact the Veteran in order to obtain copies of any outstanding medical records from VA and non-VA health care providers referable to treatment of  the claimed skin condition and bilateral foot disorder since service.  

The RO should also notify the Veteran that she may submit medical evidence or treatment records to support her claim.

2.  The RO then should schedule the Veteran for a VA examination to determine the nature and likely etiology of the claimed bilateral foot disorder.

The Veteran's claims file and a copy of this REMAND must be reviewed by the examiner.  All indicated tests should be performed, and all findings should be reported in detail. 

After reviewing the entire record and examining the Veteran, the examiner should opine as to whether it is at least as likely as not that any current foot disability including pes planus was incurred in or aggravated by either of his periods of active service.  

A complete rationale must be provided for each opinion expressed.  If the examiner finds that an opinion cannot be offered without resort to speculation, then the examiner should indicate whether this conclusion was based on full consideration of all the assembled data and evidence, and explain the basis for why an opinion would be speculative. 

3.  The RO also should schedule the Veteran for a VA examination to determine the nature and likely etiology of the claimed skin disorder.

The Veteran's claims file and a copy of this REMAND must be reviewed by the examiner.  All indicated tests should be performed, and all findings should be reported in detail. 

After reviewing the entire record and examining the Veteran, the examiner should opine as to whether it is at least as likely as not that any current skin disability had its clinical onset during either of his periods of active service.  

A complete rationale must be provided for each opinion expressed.  If the examiner finds that an opinion cannot be offered without resort to speculation, then the examiner should indicate whether this conclusion was based on full consideration of all the assembled data and evidence, and explain the basis for why an opinion would be speculative.  

4.  After completing all indicated development, the RO should readjudicate the claims remaining on appeal in light of all the evidence of record.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response. 

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge,
Board of Veterans' Appeals


Department of Veterans Affairs


